Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00060-CV

                          Maria Jilma URIBE and Jose Carlos Uribe,
                                         Appellant

                                               v.

                     CARRINGTON MORTGAGE SERVICES, LLC
                       on behalf of Wells Fargo Bank NA, as Trustee
for Carrington Mortgage Loan Trust, Series 2006-NC4 Asset Backed Pass Through Certificates,
                                          Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI18492
                           Honorable Dick Alcala, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED for further proceedings consistent with this opinion.
It is ORDERED that appellants, Maria Jilma Uribe and Jose Carlos Uribe, recover their costs of
this appeal from appellee, Carrington Mortgage Services, LLC on behalf of Wells Fargo Bank NA,
as Trustee for Carrington Mortgage Loan Trust, Series 2006-NC4 Asset Backed Pass Through
Certificates.

       SIGNED February 15, 2017.


                                                _____________________________
                                                Karen Angelini, Justice